DETAILED ACTION

Introduction

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A response was filed in this application on 08/10/2022 after the non-final rejection of 05/11/2022 and the Applicant initiated interview of 08/11/2022. No claims have been added; claims 9, 11-12, 14 have been cancelled while claims 1, 13, 15-17 and 19-20 have been amended in this submission. Thus claims 1-8, 10, 13 and 15-20 are currently pending for reconsideration by the Examiner and are examined below.

Response to amendments and arguments

2.	The Applicants have acknowledged the allowable subject matter indicated by the Examiner in the last office action and have accordingly amended the independent claims to incorporate said allowable subject matter. Instant claims are therefore allowable in view of the foregoing and further based on an updated prior art search. The Applicants arguments are also persuasive in light of these amendments. Therefore, no more outstanding issues remain in the instant Application and instant claims are in condition for allowance. 


                        Allowable Subject Matter

3.	Claims 1-8, 10, 13 and 15-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art, either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel technique for processing voice-based search queries.

Most pertinent prior art:

Taubman (U.S. Patent # 10019434 B1) in col. 3 and figure 1, teaches a system with hardware elements including computers and which can receive an audio-input based search query. Col. 5, lines 14-40 and figure 2A, teach calculating stress scores for various words in the voice query based acoustic parameters such as volume, pitch, frequency, duration between each spoken word and spoken duration of words or phrases. The system uses the pronoun “his” as a filter based on its stress score in generating and presenting results. In response to the previous search query in the same example, the words “Alexander” and “Bell” do appear in the search results which were part of the input voice command. However, Taubman does not teach generating the search query includes performing a grammatical analysis on the text string to identify a respective part-of-speech for each respective word in the text string, wherein the grammatical analysis includes identifying an object noun associated with an entity being searched for in the search query, and wherein generating the search query includes determining, based on the one or more classifiers, a sortation score to be applied to results of the search query.

Stefik (U.S. Patent Application Publication # 2010/0057716 A1) in paragraphs 63-68, teaches emphasized normalized score wherein the normalized thresholds are applied during neighboring and proximal word selection. Default thresholds of eight and fifteen percent of the maximum score are respectively applied to neighboring and proximal words with a set window size of for example eight words. However, Stefik was used to reject certain dependent claims and does not teach the instant independent claims, including the newly added claim limitations. 

Yadav (U.S. Patent Application Publication # 2021/0019309 A1) in paragraphs 50-65 and figures 4-5, teaches natural language processing applied to the string to parse the string into words and determine natural language syntax data (e.g., part-of-speech tags and/or syntax tree data) for the words of the string. The natural language syntax data for words of the string may be compared to known patterns corresponding to database query syntax. When patterns are matched to the string and/or tokens of the database syntax that have been matched to fragments of the string, then the database query may be generated, modified, ranked, and/or selected based on the match with the pattern. Yadav too, fails to disclose the instant independent claims (including but not limited to) audio amplitude-based emphasis score of the spoken search string, performing a grammatical analysis on the text string to identify an object noun associated with an entity being searched for in the search query and determining a sortation score to be applied to results of the search query.

Robert Jose (U.S. Patent Application Publication # 2013/0165086 A1) in para 72 and figure 2, teaches a query application that may identify a plurality of phrases of the text query and a plurality of corresponding dynamic types. For each dynamic categorization, the query application may determine a respective score based on a comparison of the plurality of phrases (e.g., sequence of words or parts of speech) with tags of the dynamic categorization. In some such embodiments, the query application identifies the one or more dynamic categorizations based on the one or more respective scores. The scores may include the probabilities of each dynamic type as stored in reference information (e.g., the score may equal the probability or confidence of the type, weighted in any suitable way). For example, the query application may select the dynamic categorizations having scores above a threshold, a predetermined number of dynamic categorizations from a list of dynamic categorizations sorted by score, all of the dynamic categorizations, none of the dynamic categorizations (e.g., if no dynamic categorizations are identified, or those identified do not meet predetermined criteria), or any other suitable set of dynamic categorizations. Robert Jose also, does not disclose audio amplitude-based emphasis score of the spoken search string and also does not explicitly teach a noun identification by grammatical analysis.  

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the instant independent claims, namely a method comprising receiving, by a computer system, audio input; converting, by the computer system, the audio input to a text string having one or more words; determining, by the computer system based on the audio input, a respective emphasis score for each respective word in the text string, including a determination of a first emphasis score for at least one word of the one or more words based on an audio amplitude of the at least one word; and generating, by the computer system, a search query based on each word in the text string and its respective emphasis score, including applying the at least one word as a filter to the search query such that the at least one word must appear in search results generated from the search query, wherein generating the search query includes performing a grammatical analysis on the text string to identify a respective part-of-speech for each respective word in the text string, wherein the grammatical analysis includes identifying an object noun associated with an entity being searched for in the search query, and wherein generating the search query includes determining, based on the one or more classifiers, a sortation score to be applied to results of the search query.

The dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for at least the preceding reasons. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the teachings of the prior art of record to obtain the recited claim limitations of the independent claims as noted above.

CONCLUSION

4.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Fonseca de Lima (U.S. Patent Application Publication # 2021/0149901 A1), Sakakibara(U.S. Patent Application Publication # 2021/0397662 A1), Tripathi (U.S. Patent Application Publication # 2020/0089697 A1), Tropin (U.S. Patent Application Publication # 2014/0280081 A1), Cooper (U.S. Patent # 9747390 B2), Varma (U.S. Patent Application Publication # 2012/0254143 A1), Agrawal (U.S. Patent Application Publication # 2020/0126174 A1), Lawrence (U.S. Patent Application Publication # 2018/0121429 A1), Natterer (U.S. Patent Application Publication # 2019/0347281 A1). All references are included in the PTO-892 form attached to this office action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose contact information is given below.  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Louis-Desir can be reached on 571-272-7799 (Direct Phone).  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659
571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)
neeraj.sharma@uspto.gov (Direct Email)